Citation Nr: 1001886	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-22 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1974 
and from December 1990 to April 1991.  He also served in the 
Army National Guard on Active Duty for Training in August 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, denied the 
Veteran's claim for service connection for tinnitus.

FINDINGS OF FACT

1.  There are service personnel records and lay evidence of 
in-service exposure to both excessive noise and an in-service 
head injury, and a current diagnosis of tinnitus.  

2.  While there are medical opinions that weigh against the 
claim of a nexus between tinnitus and any in-service noise 
exposure or injury, the Veteran has presented competent and 
credible statements that his intermittent episodes of ringing 
in the ears began during service and service connection is in 
effect for post-traumatic occipital neuralgia secondary to an 
in-service head injury and sensorineural hearing loss of the 
right ear.   

3.  It is at least as likely as not that the Veteran's 
tinnitus is due to in-service noise exposure.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION


                                     The Veterans Claims 
Assistance Act

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009).  To implement the provisions of the 
VCAA, VA promulgated regulations codified, in pertinent part, 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009). The VCAA has 
also been the subject of various holdings of Federal courts.

As the Board herein grants the claim for service connection 
for tinnitus, the need to discuss VA's efforts to comply with 
the VCAA, its implementing regulations, and the interpretive 
jurisprudence, is obviated.


                                                 Law and 
Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "In the line of duty" 
means any injury incurred or aggravated during a period of 
active military service, unless such injury was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was the result of the veteran's abuse 
of alcohol or drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 
3.1(m), 3.301.

In addition to the periods of active duty noted in the 
Introduction to this decision, the veteran had additional 
service with the National Guard.  Active military, naval, or 
air service includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred in or aggravated in 
the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. 
§ 3.6(a) and (d).  ACDUTRA includes full-time duty performed 
for training purposes by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  
Presumptive periods do not apply to ACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service 
connection may be granted for a disability resulting from a 
disease or injury incurred or aggravated while performing 
ACDUTRA or for disability as the result of an injury incurred 
or aggravated during inactive duty for training (INACDUTRA).  
38 U.S.C.A. § 101(2), (24); 106; 38 C.F.R. § 3.6(a).   

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.


                                                 Factual 
Background

The Veteran essentially contends that he developed tinnitus 
as a result service.  Specifically, he asserts that he 
developed tinnitus after experiencing a head injury during 
Active Duty for Training.  The pertinent evidence includes 
service and VA treatment records, and statements from the 
Veteran.   

In a May 1980 service medical examination report, the 
examiner noted that the Veteran had mild hearing loss.  

In an August 1989 service treatment record, the examiner 
reported that the Veteran fell off a hitch trailer, landing 
on his right shoulder and head.  The Veteran indicated that 
he was dazed after the accident.  Otherwise, he was deemed to 
be normal.  

In a personnel service record, specifically a Statement of 
Medical Examination and Duty Status (DA-2173 Form), the 
Veteran's National Guard unit commander indicated that the 
Veteran was performing Active Duty for Training at the time 
of the August 1989 head injury and that the injury was 
determined to have been incurred in the line of duty.  

In an October 1989 service treatment record, the Veteran 
reportedly sought treatment for chronic persistent headaches, 
dizziness and blurred visions.  He stated that these 
conditions had been present ever since the August 1989 
falling incident.  After examination, the examiner diagnosed 
post-concussion syndrome.  

In a December 1990 service treatment record, the examiner 
indicated that the Veteran was "routinely exposed to 
hazardous noise" during service and provided earplugs.  

In an August 2002 rating decision, the VA granted the 
Veteran's claim for entitlement to service connection for 
post-traumatic occipital neuralgia resulting from head trauma 
incurred during the August 1989 falling accident.  

In an April 2007 VA medical examination report, the Veteran 
reportedly stated that he had experienced hearing loss and 
tinnitus since 1990.  The Veteran reported that, during 
service, he was exposed to noise from gunfire and large 
trucks.  The examiner diagnosed tinnitus of the right ear, 
occurring weekly.  The examiner stated that it was his 
opinion that the Veteran may have incurred hearing loss 
during service.  However, as the Veteran's tinnitus was 
infrequent, occurring only weekly, the examiner stated that 
it was "unlikely" that it occurred due to service.

In a July 2008 statement, the Veteran indicated that he had 
experienced ringing in his ears since the August 1989 in-
service falling accident.  He stated that the ringing in his 
ears had now become constant.  

In an October 2008 VA medical examination report, the Veteran 
reportedly indicated an onset of tinnitus in 1990.  He stated 
that he would experience an increase in the severity of his 
tinnitus disorder either during a headache or when exposed to 
noise at work.  The examiner diagnosed tinnitus.  The 
examiner noted that the Veteran's expressed symptoms, 
including headaches, anxiety, and blurry vision, were not 
entirely related to tinnitus.  Also, having reviewed the 
claims file, the examiner indicated that the tinnitus 
appeared to be sporadic, worsening at times and increasing in 
severity over the years.  The examiner stated that the 
records indicated no history of acoustic trauma in either of 
the Veteran's military or civilian occupations.  As such, the 
examiner's opinion was that it was less likely as not that 
the Veteran's tinnitus was related to his in-service injury.  


                                                        
Analysis

The Board finds that entitlement to service connection for 
tinnitus is warranted.  The service treatment records 
indicate that the Veteran incurred a head injury during 
Active Duty for Training.  The Veteran also claims and the 
evidence indicates that the Veteran was exposed to hazardous 
noise routinely during service.  The Veteran has offered 
competent, credible testimony indicating that he has had some 
degree of ringing in his ears since service.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears 
is capable of lay observation"); see also Layno v. Brown, 6 
Vet. App. 465 (1994).  Thus, the Veteran's accounts of 
recurrent episodes of tinnitus since service are not in 
dispute.  

The only competent evidence that addresses the contended 
causal relationship is contained in the VA medical 
examination reports.  Following an examination of the 
Veteran, both VA physicians concluded that it was less likely 
than not that the Veteran's tinnitus is due to an incident in 
service.  However, in addition to the Veteran's credible 
statements regarding the in-service onset of ringing in his 
ears or tinnitus and recurrent episodes of tinnitus since 
service, the record shows that service connection is in 
effect for post-traumatic occipital neuralgia due to an in-
service head injury and sensorineural hearing loss of the 
right ear.  Tinnitus is often associated with head trauma and 
high frequency hearing loss.  See, e.g., 2 Cecil, Textbook of 
Medicine, § 464 at 2119-2120 (18th ed. 1988) (regarding 
tinnitus and high frequency hearing loss).  After 
consideration of the evidence of file, and with application 
of the doctrine of reasonable doubt, the Board finds that the 
evidence is at least in equipoise as to whether the Veteran's 
tinnitus began during or as the result of service.  
Accordingly, service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


